Citation Nr: 0115308	
Decision Date: 06/04/01    Archive Date: 06/13/01

DOCKET NO.  96-47 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased disability rating for 
residuals of lumbar strain with degenerative disc and joint 
disease, currently evaluated as 40 percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The veteran served on active duty from March 1964 to March 
1968.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2000 rating action of the 
Department of Veterans Affairs (VA) Regional Office in 
Atlanta, Georgia (the RO).  In that decision, the RO denied 
the veteran's claim of entitlement to a disability rating in 
excess of 40 percent for his service-connected low back 
disability as well as a claim for a total rating based on 
individual unemployability.  This case was transferred to the 
Board in March 2001.

Other issues

It was contended by the veteran's representative on his 
behalf in an April 2001 brief that he is entitled to service 
connection for disabilities of the thoracic and cervical 
spine.  Those issues are referred to the RO for adjudication.

The veteran informed the Board in May 2001 that he was 
withdrawing his appeal as to the issue of entitlement to 
service connection for chest pains.  See 38 C.F.R. § 20.204 
(2000).  


FINDINGS OF FACT

1.  The veteran's low back disability is manifested by 
persistent symptomatology including muscle spasms, decreased 
mobility and severe pain.

2.  The veteran has completed high school, attended college 
for two years, and has had training as a electrician.  He has 
worked as an electronics technician and in security.  He last 
worked in security; he stopped working in October 1999.

3.  The veteran's service-connected low back disability does 
not render him unable to secure or follow a substantially 
gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 60 percent for the 
service-connected residuals of lumbar strain with 
degenerative disc and joint disease have been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Code 5293 (2000).

2.  The requirements for a total rating based on 
unemployability due to service-connected disability have not 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.340, 3.341, 4.16 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking an increased disability evaluation for 
his service-connected low back disability, which is currently 
evaluated as 40 percent disabling.  The veteran is also 
seeking a total rating based on individual unemployability 
due to service-connected disability.  His only service-
connected disability is his low back disorder.

In the interest of clarity, after addressing some preliminary 
matters, the Board will first set forth a common factual 
background.  The Board will then separately address each 
claim.


Initial matters - duty to assist/standard of proof

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines VA obligations with respect to the 
duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
Pub. L. No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100.  
See also Karnas v. Derwinski, 1 Vet. App. 3, 8 (1991).

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA have 
been effectively satisfied with respect to the issues 
presently on appeal.    

The Board observes that the veteran has been informed of the 
types of evidence that could be submitted by him in support 
of his claims.  In fact, he submitted both lay and medical 
evidence in support of his claim.  There is sufficient 
evidence of record with which the Board may make informed 
decisions.  The veteran has not pointed to any pertinent 
evidence which exists and which has not been associated with 
the veteran's claims folder.  In addition, the veteran has 
been accorded ample opportunity to present evidence and 
argument in support of his claims, including providing 
testimony at a personal hearing in January 2000.

The law provides that the assistance provided by VA shall 
include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  An examination is 
deemed "necessary" if the evidence of record (lay or 
medical) includes competent evidence that the claimant has a 
current disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.  VCAA, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 97-98 (to be 
codified at 38 U.S.C.A. § 5103A).  

In this case, as will be described in detail, the veteran has 
been provided with a comprehensive physical examination, 
which was completed in June 2000.  The Board has considered 
whether a remand of this case is necessary in order to 
provide the veteran with another VA examination.  However, 
the Board believes that the record already contains 
sufficient medical evidence in the form of the veteran's 
service and post-service medical records, including the 
examination in 2000.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
claims has been consistent with the provisions of the new 
law.  Under these circumstances, a remand of this matter for 
further development would not avail the veteran or aid the 
Board's inquiry, and would only serve to unnecessarily delay 
a decision.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Accordingly, the Board will proceed to a decision on 
the merits for each issue.  

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record on appeal.  38 U.S.C.A. 
§ 7104 (West 1991 and Supp. 2000).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b) (West 1991); 38 
C.F.R. §§ 3.102, 4.3 (2000).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the Court stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Factual background

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1, 
4.41 (1998); Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Although a rating specialist is directed to 
review the recorded history of a disability in order to make 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over current findings.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2 
(2000).

The veteran's service medical records reveal low back 
complaints, with findings of muscle spasms and sprain.

The veteran complained on VA examination in May 1979 of a 
sore back.  The diagnosis was lumbar paravertebral strain.  A 
June 1979 rating decision granted entitlement to service 
connection for lumbar paravertebral; a 10 percent disability 
rating was assigned.  A September 1981 rating decision 
granted an increased rating of 20 percent.

VA and private treatment records from August 1979 to March 
1995 reveal continued complaints of low back disability.  
Lumbosacral strain was diagnosed on several occasions, 
including on VA examinations in August 1983 and July 1992.  
VA X-rays in July 1992 and March 1995 contain findings of 
mild degenerative disc disease at L5-S1.

A March 1995 Board decision granted an increased evaluation 
of 40 percent for lumbosacral strain.

VA X-rays dated in February 1997 contain an impression of 
degenerative joint disease of L5-S1.  VA outpatient records 
dated in February and March 1997 reveal continued complaints 
of low back pain.  

A May 1997 Social Security Administration decision denied 
entitlement to Social Security disability benefits because it 
was determined that the veteran's impairments did not prevent 
him from performing his past relevant work.

VA outpatient records dated in July and September 1997 reveal 
continued problems with low back pain, for which the veteran 
was given medication.  Strict bed rest was recommended in 
July and strict bed rest for 72 hours was recommended in 
September.

According to an October 1997 statement from a VA Vocational 
Rehabilitation Counselor, the veteran reported worsening 
problems associated with his service-connected back problem 
and declined participation in extended evaluation services.  
Consequently, it was noted that there was no current 
expectation that continuing provision of Chapter 31 
vocational rehabilitation services would lead to gaining and 
maintaining suitable employment.

On VA examination in November 1997, the veteran complained of 
low back pain when sitting for more than an hour.  Past 
treatment included heat, a brace, use of a cane, and physical 
therapy.  He had not had any back surgery.  On physical 
examination, the veteran used a cane to walk.  It was noted 
that he walked with some distress.  Range of motion of the 
back revealed flexion of 30 degrees, extension of 0 degrees, 
lateral bending to either side of 20 degrees, and bilateral 
rotation of 30 degrees.  Straight leg raising was 60 degrees 
on the right and 40 degrees on the left.  There was some 
degree of guarding of the paravertebral muscles.  Knee and 
ankle jerks were brisk and equal.  The veteran was able to 
walk on his tiptoes and heels.  Sensation was normal in both 
feet.  The location of the veteran's back pain was from the 
low back to the left buttock.    X-rays of the lumbosacral 
spine showed moderate chronic degeneration of the lumbar disc 
at L4-5 and possible degeneration of the disc at L5-S1.  It 
was noted that an MRI of the low back showed mild bulging of 
the disks.  The diagnosis was low back pain that started with 
an episode during his military career but then abated; 
subsequently, twelve years after he left the service, low 
back pain returned and currently was severely disabling.  
VA outpatient records dated from August to November 1998 
reveal complaints of low back pain.  The veteran complained 
in November of severe low back pain with pain radiation down 
his legs.  Examination revealed marked paravertebral muscle 
spasm and absent knee jerks.  

The veteran complained on VA examination in October 1998 of 
pain, weakness, stiffness, fatigability, and lack of 
endurance.  There was pain from the mid back down the thigh 
to the feet.  He was taking medication for pain and used a 
cane to ambulate.  He was unemployed and said that his 
condition very much limited his activities of daily living; 
he indicated that he could not cook because he could not 
stand for long periods and that he could not drive.  

On physical examination in October 1998, range of motion of 
the low back included 30 degrees of flexion, 20 degrees of 
bending to either side, and 30 degrees of bilateral rotation.  
Straight leg raising was to 60 degrees on the right and to 
40 degrees on the left.  There was some guarding of the 
paravertebral muscles.  The veteran was very sensitive to 
touch over the paravertebral muscles, especially in the lower 
part of the back.  It was noted that the veteran had a very 
difficult time moving around during examination.  Deep tendon 
reflexes at the knees were 2+ bilaterally.  Sensation was 
normal in both feet.  X-rays of the lumbar spine were noted 
to show mild disc space narrowing at L4-5 and L5-S1.  The 
diagnosis was low back strain and mild disc space narrowing 
at L4-5 and L5-S1.  The examiner concluded that the low back 
pain was severe and very much limited the veteran's physical 
activity.  The condition was deemed severely disabling.

VA outpatient records dated from January 1999 to January 2000 
reveal that a January 1999 MRI showed desiccation of the 
discs at levels L4-5 and L5-S1 with narrowing of 
intervertebral disc spaces and end plate degenerative 
changes.  There was also mild to moderate disk bulging at L4-
5 and L5-S1 with evidence of facet disease.  The assessment 
in October 1999 was severe degenerative disc disease at L4-5 
and L5-S1.  In January 2000 the veteran rated his back pain 
an 8 on a scale of 1-10; low back pain was diagnosed.

May 1999 X-rays of the lumbosacral spine from Southwest 
Hospital and Medical Center reveal mild narrowing of the L5-
S1 intervertebral disc space.

On examination for VA purposes contracted through QTC Medical 
Services in August 1999, the veteran complained of spasm and 
weakness of the lower extremities with occasional numbness 
down the legs and left knee pain.  He noted constant back 
pain with weekly flare-ups, lasting 5-10 minutes.  He 
reported that he was able to dress himself, shower, walk, 
drive a car, push a lawn mower, and climb stairs, although he 
had difficulty with the latter two.  He had been working as a 
security worker for the previous six months.  Physical 
examination revealed some tenderness to palpation of the 
lower spine, especially the right paraspinal area.  There was 
mildly taut musculature of the lower spine.  The veteran wore 
a back brace and used a cane to walk.  Forward flexion of the 
lumbar spine was to 78 degrees, backward extension was 25 
degrees, lateral movement was to 25 degrees on either side, 
and rotation was to 10 degrees on the right and 35 degrees on 
the left.  Motor, sensory, and deep tendon reflexes were 
intact.  The diagnoses were lumbar strain and degenerative 
disc disease of the lumbar spine, as evidenced by X-rays 
found in the veteran's medical records.

An October 1999 RO rating decision granted entitlement to 
service connection for degenerative disc disease and 
degenerative joint disease of the lumbar spine as part of the 
veteran's service connected residuals of lumbar strain; the 
prior 40 percent evaluation for low back disability was 
continued.

The veteran testified at a personal hearing at the RO in 
January 2000 that he worked at a security firm for 
approximately 8 months in 1999 but had to quit because of 
swelling of the legs, ankles, and feet; that, prior to 1999, 
he had not worked since April 1991 because of back problems; 
that pain radiated down his left side; that he had difficulty 
functioning due to the side effects of his pain medication; 
and that he had back pain with muscle spasms.

On examination for VA purposes contracted through QTC Medical 
Services in April and June 2000, the veteran complained of 
lower extremity edema, intervertebral disc syndrome, and 
neurological symptoms.  He noted pain, weakness, fatigue, 
lack of endurance, and stiffness of the entire spinal column.  
His symptoms were constant, occurred weekly, and lasted 2-3 
days.  He also had intermittent numbness and tingling in his 
toes.  He had random flare-ups, particularly with 
overexertion.  Motrin helped to alleviate his symptoms.  His 
mobility was seriously affected, and he could not function 
well during flare-ups.  He said that he required a back 
brace.  The veteran was able to dress himself, cook, walk, 
drive a car, shop, take out trash, and climb stairs; he could 
not push a lawn mower or garden because of back pain.  

On physical examination of the lumbosacral spine, the veteran 
appeared to be in some discomfort; he used a cane for support 
in walking and standing and his gait appeared guarded.  
Motion of the lumbar spine was painful, with muscle spasms 
and tenderness of the left paralumbar region.  Straight leg 
raising was positive to 30 degrees on both sides.  Forward 
flexion was 75 degrees, with pain starting at 70 degrees; 
extension was 30 degrees, with pain starting at 20 degrees; 
right lateral flexion was 30 degrees, with pain starting at 
20 degrees; left lateral flexion was 25 degrees, with pain 
starting at 20 degrees; and bilateral rotation was 35 
degrees.  Pain was noted to be the main limitation of motion.  
Neurological evaluation of the lower extremities showed 
somewhat decreased knee and ankle jerks on both sides.  Motor 
function, sensory function, and muscle power were within 
normal limits.  There was no muscle atrophy.  

X-rays of the lumbar spine were reported to show degenerative 
disc disease at L4-5.  The pertinent diagnoses were 1+ edema 
of the lower extremities, more likely than not related to the 
veteran's cardiac dysfunction; degenerative disc disease of 
the lumbar spine with mild to moderate disc bulging at L3-4, 
L4-5, and L5-S1, and evidence of facet disease, causing 
painful motion and tenderness of the left paralumbar region.  
He also had cardiac disability and degenerative disease of 
the thoracic and cervical spine.  The examiner noted that the 
veteran would have difficulty in jobs requiring heavy 
lifting, standing for long periods of time, and strenuous 
activities; and that findings of decreased knee and ankle 
jerks were consistent with the degenerative changes of the 
lumbar spine.  

1.  Entitlement to an increased disability rating for the 
veteran's service-connected low back disability.

Pertinent law and regulations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.321(a), 4.1 (2000).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2000).

The veteran is currently in receipt of a 40 percent 
evaluation for low back disability, which is currently 
evaluated under Diagnostic Codes 5293 [intervertebral disc 
syndrome] and 5295 [lumbosacral strain].

The provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5293, 
pertaining to intervertebral disc syndrome provide that a 
zero percent evaluation is warranted for a post-operative, 
cured condition.  A 10 percent evaluation requires mild 
symptoms. A 20 percent evaluation is for moderate symptoms 
and recurring attacks.  A 40 percent evaluation is provided 
for severe symptoms characterized by recurring attacks with 
intermittent relief.  A 60 percent evaluation is the maximum 
evaluation under this diagnostic code and requires evidence 
of a pronounced condition, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief. 

A noncompensable evaluation is assigned for lumbosacral 
strain with slight subjective symptoms only.  A 10 percent 
evaluation is warranted for lumbosacral strain with 
characteristic pain on motion.  A 20 percent evaluation is 
warranted for lumbosacral strain with muscle spasm on extreme 
forward bending and loss of lateral spine motion, unilateral, 
in the standing position.  A 40 percent evaluation is 
warranted for severe lumbosacral strain with listing of the 
whole spine to the opposite side, positive Goldthwait's sign, 
marked limitation of forward bending in the standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of the joint space, or some of 
the above with abnormal mobility on forced motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5295.

Degenerative arthritis, established by X-ray findings, will 
be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (Diagnostic Codes 5200, etc.).  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2000).

Under Diagnostic Code 5292, compensable ratings are assigned 
for limitation of motion of the lumbar spine when that 
limitation is slight (10 percent), moderate (20 percent), or 
severe (40 percent). 38 C.F.R. § 4.71a, Diagnostic Code 5292 
(2000).

Analysis

Schedular rating 

As noted above, the RO chose to rate the veteran under 
Diagnostic Codes 5293 and 5295.  The Board has considered 
which rating code is "more appropriate".  See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995).  Although the veteran's 
low back disability has elements of both lumbosacral strain 
and disc disease, the Board notes that the veteran's current 
40 percent evaluation is the maximum schedular evaluation 
under Diagnostic Code 5295, as well as under Diagnostic Code 
5292.  Therefore, the Board must determine whether a higher 
evaluation can be assigned under Diagnostic Code 5293, since 
it provides for a schedular evaluation in excess of the 
currently assigned 40 percent.

The veteran has had problems with back muscle spasms since 
service, and VA X-rays beginning in July 1992 showed 
degenerative disc disease of the lumbar spine. Although the 
recent clinical evidence does not show significant sciatic 
neuropathy, the Board notes that the veteran's service-
connected low back condition includes elements of both severe 
lumbosacral strain and intervertebral disc syndrome.  The 
evidence shows that the veteran uses a cane to walk.  His low 
back disability was described on examination in November 1997 
as severely disabling, and the examiner noted in October 1998 
that the veteran's low back pain very much limited his 
physical activities and was considered severely disabling.  
It was noted that he had a difficult time moving around 
during the October 1998 examination.  

The veteran complained of radiating pain from the lumbar 
spine in November 1998, and bilateral absent ankle jerks were 
noted.  The veteran reported occasional numbness down his 
legs in August 1999.  When seen in August 1999, the veteran 
wore a back brace, used a cane to walk, and complained of 
constant back pain with weekly flare-ups.  When examined in 
April and June 2000, the veteran had somewhat decreased knee 
and ankle jerks on each side, and there were X-ray findings 
of mild to moderate disc bulging from L3-S1 and evidence of 
facet disease, causing painful motion and tenderness of the 
left paralumbar region.  Evaluation in June 2000 revealed 
muscle spasms, paraspinal tenderness, limitation of back 
motion, and pain on motion.  Based on this evidence, which 
portrays constant pain and back spasm, the Board finds that 
the severity of the disability picture for the veteran's 
service-connected low back disability more nearly 
approximates a 60 percent evaluation under Diagnostic Code 
5293.  38 C.F.R. § 4.7.

DeLuca and Bierman considerations

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45 and 4.59 
(1998).  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
Specifically, a VA General Counsel opinion held that 
Diagnostic Code 5293, used for the evaluation of 
intervertebral disc syndrome, involves loss of range of 
motion and that consideration of 38 C.F.R. §§ 4.40 and 4.45 
are applicable.  VAOPGCPREC 36-97.

However, since a 60 percent evaluation has been granted for 
the veteran's service-connected low back disability, and 
since this is the maximum available schedular rating under 
Diagnostic Code 5293, the veteran is not entitled to a higher 
rating pursuant to 38 C.F.R. §§ 4.40 and 4.45.  See the 
Court's holding in Johnston v. Brown, 10 Vet. App. 80, 85 
(1997).

Consideration has also been given by the Board to the 
decision of the Court in Bierman v. Brown, 6 Vet. App. 125 
(1994).  Under the Bierman rule, the provisions of Diagnostic 
Code 5293 do not expressly prohibit a separate neurological 
rating from being assigned in situations in which such a 
rating is warranted.  In Bierman, it was noted that 
manifestations of neurological symptomatology of a lower 
extremity which are distinct from low back symptoms (that is, 
neither duplicative or overlapping) could be rated under a 
Diagnostic Code different from DC 5293 without violating the 
VA anti-pyramiding regulation, 38 C.F.R. § 4.14 (2000).

However, unlike the situation in Bierman, in which the Court 
remanded for consideration of separate ratings pursuant to 
Diagnostic Code 5293 and for paralysis of the peroneal nerve, 
there is no separate neurological disability such as foot 
drop in this case.  The veteran's neurologic complaints 
associated with his service-connected back disability are 
compensated by the 60 percent rating now assigned for such 
symptomatology under Diagnostic Code 5293.  To provide a 
separate evaluation such complaints would violate the anti-
pyramiding provisions of 38 C.F.R. § 4.14.

Extraschedular consideration

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96.  
In the July 2000 Statement of the Case, the RO specifically 
considered whether extraschedular rating under 38 C.F.R. § 
3.321(b) should be assigned as to the service-connected 
lumbosacral disability.  The RO concluded in July 2000 that 
there was no specific claim for, and the evidence did not 
indicate that an extra-schedular evaluation was warranted 
under the provisions of 38 C.F.R. § 3.321(b).

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2000).

The veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful. "An exceptional case includes 
such factors as marked interference with employment or 
frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards."  Fanning v. Brown, 4 Vet. App. 225, 229 (1993).


There is no evidence that the service-connected low back 
disability presents an unusual or exceptional disability 
picture.  As discussed in detail above, the service-connected 
low back disability is principally manifested by complaints 
of constant pain, muscle spasms, and X-ray findings of 
degenerative disc disease.  The veteran's lumbosacral spine 
disability is rated under Diagnostic Code 5295 [lumbosacral 
strain].  The 60 percent evaluation specifically contemplates 
the symptomatology here demonstrated, such as pain and muscle 
spasm.  The Board finds that the veteran's symptoms are 
consistent with the criteria in the Rating Schedule.  There 
is no evidence that the clinical picture is in any way out of 
the ordinary.  The Board finds that the veteran's disability 
picture is not unusual or exceptional and does not render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).

There is also no indication that the veteran has been 
hospitalized for his lumbosacral spine disability.  The Board 
further finds that the evidence of record does not establish 
that the veteran's service connected lumbosacral spine 
disability causes marked interference with employment.  While 
the disability interferes with the veteran's ability to do 
strenuous manual labor or to stand for long periods of time, 
the examiner did not indicate in April and June 2000 that the 
disability would prevent less strenuous forms of employment; 
and the veteran said on examination in 2000 that he was able 
to cook, walk, drive a car, and climb stairs.

The Board has no reason to doubt that the veteran's testimony 
to the effect that his lumbosacral spine disability causes 
him great discomfort and may limit his ability to perform 
certain work-related tasks.  This alone, however, does not 
present an exceptional or unusual disability picture and is 
not reflective of any factor which takes the veteran outside 
of the norm.  The decrease in the veteran's ability to 
perform his job, which is caused by his service-connected low 
back disability, is recognized in the assigned 60 percent 
disability rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired]; see 
also 38 C.F.R. §§ 3.321(a), 4.1 (2000).

Accordingly, the Board determines that the assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) is 
not warranted for the service-connected lumbosacral strain 
with degenerative disc and joint disease.

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability.

Pertinent law and regulations

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the veteran 
is precluded, by reason of his service- connected 
disabilities, from obtaining and maintaining any form of 
gainful employment consistent with his education and 
occupational experience.  38 C.F.R. 3.340, 3.341, 4.16 
(2000).

Under the applicable regulations, benefits based on 
individual unemployability are granted only when it is 
established that the service-connected disabilities are so 
severe, standing alone, as to prevent the retaining of 
gainful employment.  Under 38 C.F.R. § 4.16, if there is only 
one such disability, it must be rated at least 60 percent 
disabling to qualify for benefits based on individual 
unemployability.  If there are two or more such disabilities, 
there shall be at least one disability ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the United 
States Court of Appeals for Veterans Claims (hereinafter the 
Court) referred to apparent conflicts in the regulations 
pertaining to individual unemployability benefits.  
Specifically, the Court indicated there was a need to discuss 
whether the standard delineated in the controlling 
regulations was an "objective" one based on the average 
industrial impairment or a "subjective" one based upon the 
veteran's actual industrial impairment.    

In a pertinent precedent decision, the VA General Counsel 
concluded that the controlling VA regulations generally 
provide that veterans who, in light of their individual 
circumstances, but without regard to age, are unable to 
secure and follow a substantially gainful occupation as the 
result of service- connected disability shall be rated 
totally disabled, without regard to whether an average person 
would be rendered unemployable by the circumstances.  Thus, 
the criteria include a subjective standard.  It was also 
determined that "unemployability" is synonymous with 
inability to secure and follow a substantially gainful 
occupation.  VAOPGCPREC 75-91 (O.G.C. Prec. 75-91); 57 Fed. 
Reg. 2317 (1992).  The Board is bound in its decisions by the 
regulations, the Secretary's instructions, and the precedent 
opinion of the chief legal officer of VA. 38 U.S.C.A. 7104(c) 
(West 1991).

The Board further observes that being unable to maintain 
substantially gainful employment is not the same as being 100 
percent disabled.  "While the term 'substantially gainful 
occupation' may not set a clear numerical standard for 
determining TDIU, it does indicate an amount less than 100 
percent."  Roberson v. Principi, ___ F.3d. ___ (Fed. Cir. May 
29, 2001).

For a veteran to prevail on a claim based on unemployability, 
it is necessary that the record reflect some factor which 
places the claimant in a different position than other 
veterans with the same disability rating.  The sole fact that 
a claimant is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is a 
recognition that the impairment makes it difficult to obtain 
and keep employment.  The question is whether the veteran is 
capable of performing the physical and mental acts required 
by employment, not whether the veteran can find employment.  
See Van Hoose v. Brown, 4 Vet. App. 3 61, 363 (1993).

In discussing the unemployability criteria, the Court, in 
Moore v. Derwinski, 1 Vet. App. 83 (1991), indicated, in 
essence, that the unemployability question, that is, the 
ability or inability to engage in substantial gainful 
activity, had to be looked at in a practical manner, and that 
the thrust was whether a particular job was realistically 
within the capabilities, both physical and mental, of the 
veteran.

Analysis

In this case, the veteran has only one service-connected 
disability, his low back disability, which has been discussed 
in detail above and which is now rated as 60 percent 
disabling.  The veteran now meets the percentage rating 
standards for individual unemployability benefits under 38 
C.F.R. § 4.16(a).  As discussed above, under the applicable 
regulation, benefits based on individual unemployability are 
granted only when it is established that the service-
connected disability is so severe, standing alone, as to 
prevent the retaining of substantially gainful employment.

It is contended that the veteran is unemployable due to his 
service-connected back disability.  However, the medical 
evidence on file does not support this contention.  While the 
evidence summarized above does indicate that the veteran 
cannot perform heavy manual labor, the record does not 
contain any indication that the veteran is precluded from 
performing activities required by sedentary employment.

The veteran has indicated that although he worked 
approximately eight months in 1999 for a security company, he 
had to quit because of his back disability, and that he had 
not worked prior to 1999 since 1991.  However, as noted 
above, lack of employment is not conclusive evidence of 
unemployability.  Rather, the focus must be on the veteran's 
ability to perform tasks associated with employment.  The 
veteran has worked for a security company and as an 
electronics technician; he went to college for two years and 
has training in electronics.  While the veteran has 
significant functional disability, as recognized by the 
current evaluation for severe lumbosacral strain, this 
service-connected disability does not appear to be totally 
disabling.  

Although he said on examination in October 1998 that he could 
not cook or drive, and it was noted at the time that his back 
disability very much limited his physical activity, he was 
reportedly able to cook, drive, walk, and climb stairs when 
examined by VA in August 1999 and April 2000.  Motor function 
and muscle power were normal on examination in April and June 
2000.  Moreover, while back flexion was limited to 30 degrees 
in October 1998, flexion was 78 degrees in August 1999 and 75 
degrees in June 2000.  

The Board notes that disability benefits were denied in May 
1997 by SSA because it was determined that the veteran's 
impairments did not prevent him from performing his past 
relevant work.  Although such determination is not 
dispositive of the veteran's claim, it is evidence which must 
be considered.  See 38 U.S.C.A. § 7104(a); see also Murincsak 
v. Derwinski, 2 Vet. App. 363, 372 (1992) [holding that VA's 
duty to assist includes obtaining records from SSA and giving 
appropriate consideration and weight to such evidence in 
determining whether to award or deny VA benefits].

The veteran testified at his RO hearing in January 2000 that 
he had to quit his job in security because of edema of the 
legs, ankles, and feet [hearing transcript, page 2].  The 
veteran is competent to testify as to his symptomatology, 
although as a lay person without medical training his opinion 
as to the cause of such symptoms is entitled to no weight.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).
In June 2000 and it was concluded on that examination that 
the veteran's edema of the lower extremities was more likely 
than not related to his non service-connected cardiac 
dysfunction, not his service-connected low back disability.

The examiner also noted in June 2000 that the veteran would 
have difficulty in jobs requiring heavy lifting, standing for 
long periods of time, and involving strenuous activities.  
Although it is unclear whether this restriction was due to 
all of the diagnosed disabilities or just to his service-
connected low back disability, there is no notation that he 
would have a significant problem with less strenuous 
employment due solely to his service-connected low back 
disability. 

Based on the description of the impairment due to the 
service-connected disorder as contained in the medical 
reports, the Board finds that the veteran's service-connected 
disability does not render him unemployable for sedentary 
employment.  Moreover, the record does not reflect any 
unusual circumstances that place the veteran in a different 
position than other veterans with the same disability rating.  
As noted above, the 60 percent disability rating which has 
been assigned by the Board is reflective of significant 
interference with employability.

The Board is of course aware of the veteran's own self-
assessment with respect to his unemployability.  Although the 
Board is required to consider the veteran's testimony, it 
also may take into consideration such factors as self-
interest in assigning weight to such statements.  See 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify"].  In this case, the Board places 
greater weight of probative value on the medical evidence 
contained in the file, in particular the examiner's 
conclusion in June 2000 that the veteran's lower extremity 
edema, which the veteran has testified was the cause of his 
leaving his last employment situation, was likely due to non 
service-connected cardiac dysfunction.

Accordingly, because the evidence does not show that the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected low back 
disability, the Board concludes that he is not entitled to a 
total rating for compensation based on unemployability.






CONTINUED ON NEXT PAGE



ORDER

Entitlement to a 60 percent evaluation for residuals of 
lumbar strain with degenerative disc and joint disease is 
granted, subject to the controlling regulations applicable to 
the payment of monetary benefits.

Entitlement to a total disability rating on the basis of 
individual unemployability due to service-connected 
disability is denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 

